Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks ‘Claims 3-4 are Definite’ section, filed 09/27/2022, with respect to claims 3-4 have been fully considered and are persuasive.  The rejection of claims 3-4 under 112, 2nd paragraph has been withdrawn. 
Applicant's arguments with respect to the double patenting rejection and 102/103 rejections filed 9/27/2022 have been fully considered but they are not persuasive.  Applicant’s Remarks, pages 1-2, regarding the rejections do not have any substantive arguments other than a general traversal.  Thus, it is not clear the reasons for Applicant’s traversals of these rejections.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-4, 8, 14, 15 and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-4, 8, 14, 15 and 19, respectively, of prior U.S. Patent No. 10568162. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 9-13, 16-18 and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 5-7, 9-13, 16-18 and 9, respectively,  of U.S. Patent No. 10568162. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim limitations are anticipated by the patent claim limitations such that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for a skilled artisan would have been motivated to not include features that are deemed unnecessary in an open-ended language claim.  For example, instant application claim 1 is mapped to patent claim 1 below.  With respect to  the application processor claims 10-12, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a memory with the processor since a skilled artisan would have been motivated to provide a storage device in order for the processor to store instructions such that the processor is programmable. 
Instant Application
Patent 10567162
1. A method performed by a secondary node for providing, along with a master node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network, comprising: 

receiving, from the master node, a release request (Application claim limitation is anticipated by the patent claim limitation).
1.  A method in a secondary node for providing, along with a master node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network, comprising: 

receiving (1400), from the master node, a release request, the release request being a request to release a wireless device context of the wireless device or to release resources for the wireless device; and sending (1402) a release reject to the master node, the release reject being an indication that the secondary node rejects the release request.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 9, 10, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuta et al. (US2016/0029376 A1).
In Figure 7, Fukuta teaches the wireless device 100 with dual connectivity S112 to the master node 200-1 and secondary node 202-2.  The master node 200-1 sends a release request to the secondary node 200-2 in step S113 and paragraphs 0030 and 0111.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method performed by  a secondary node for providing, along with a master node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network (Fukuta US 2016/0029376 A1, Figure 7 showing dual connectivity of the wireless device 100 with master node 200-1 and secondary node 200-2) , comprising: 
receiving, from the master node, a release request (Dual Connectivity Release Step 113 in Figure 7 and paragraphs 0030 and 0111) .

9. The method of Claim 1, wherein the release request comprises at least one of :
a request to release a wireless device context of the wireless device; and a request to release resources for the wireless device (Release request is a request to release additional radio resources when the first base station (i.e. master node) decides to end the dual connectivity in paragraphs 0030 and 0111) .

10. A secondary node for providing, along with a master node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network (Fukuta US 2016/0029376 A1, Figure 7 showing dual connectivity of the wireless device 100 with master node 200-1 and secondary node 200-2), the secondary node comprising:
processing circuitry (eNB in Figure 3 includes processor 240) ; and
memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the secondary node to perform operations (eNB in Figure 3 includes memory 230 coupled to processor 240) comprising:
receiving, from the master node, a release request (Dual Connectivity Release Step 113 in Figure 7 and paragraphs 0030 and 0111).

13. A method performed by a master node for providing, along with a secondary node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network (Fukuta US 2016/0029376 A1, Figure 7 showing dual connectivity of the wireless device 100 with master node 200-1 and secondary node 200-2), comprising: 
sending, to the secondary node, a release request (Dual Connectivity Release Step 113 in Figure 7 and paragraphs 0030 and 0111).

20. The method of Claim 13, wherein the release request comprises at least one of: a request to release a wireless device context of the wireless device ; and a request to release resources for the wireless device (Release request is a request to release additional radio resources when the first base station (i.e. master node) decides to end the dual connectivity in paragraphs 0030 and 0111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al. (US2016/0029376 A1) as applied to claims 1 and 13 above, and further in view of Ali et al. (US 2019/0208474 A1 with effective filing date of 08/12/2016).
Fukuta does not teach inter-RAT dual connectivity (dependent claims 5-7 and 16-18).  Ali explicitly teaches that skilled artisans in this field have agreed to provide LTE-NR interworking dual connectivity (paragraphs 0024-0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide inter-RAT dual connectivity in Fukuta for the reason that a skilled artisan would have been motivated to provide LTE-NR interworking dual connectivity as explicitly taught by Ali.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
5. The method of Claim 1, wherein the master node and the secondary node use different radio access technologies (Fukuta does not teach different RATs.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use different RATs since a skilled artisan would have been motivated by Ali in teaching that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025 , where the network nodes can be either NR or LTE for master/secondary in paragraph 0044).

6. The method of Claim 5 wherein the master node is a master Long Term Evolution (“ LTE”) node and the secondary node is a secondary New Radio (“ NR”) node (Fukuta does not teach which nodes are LTE/NR.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the master node to be LTE and secondary node to be NR since a skilled artisan would have been motivated by Ali in teaching that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025, where the network nodes can be either NR or LTE for master/secondary in paragraph 0044) .

7. The method of Claim 5 wherein the master node is a master New Radio (“ NR”) node and the secondary node is a secondary Long Term Evolution(“ LTE”) node (Fukuta does not teach which nodes are LTE/NR.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the master node to be NR and secondary node to be LTE since a skilled artisan would have been motivated by Ali in teaching that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025, where the network nodes can be either NR or LTE for master/secondary in paragraph 0044).

16. The method of Claim 13, wherein the master node and the secondary node are of different radio access technologies (Fukuta does not teach different RATs.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use different RATs since a skilled artisan would have been motivated by Ali in teaching that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025 , where the network nodes can be either NR or LTE for master/secondary in paragraph 0044).

17. The method of Claim 16, wherein the master node is a master Long Term Evolution, LTE, node and the secondary node is a secondary New Radio, NR, node (Fukuta does not teach which nodes are LTE/NR.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the master node to be LTE and secondary node to be NR since a skilled artisan would have been motivated by Ali in teaching that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025, where the network nodes can be either NR or LTE for master/secondary in paragraph 0044).

18. The method of Claim 16, wherein the master node is a master New Radio, NR, node and the secondary node is a secondary Long Term Evolution, LTE, node (Fukuta does not teach which nodes are LTE/NR.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the master node to be NR and secondary node to be LTE since a skilled artisan would have been motivated by Ali in teaching that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025, where the network nodes can be either NR or LTE for master/secondary in paragraph 0044).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        December 15, 2022